Citation Nr: 1104699	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for exercise-induced asthma, for the period from November 
1, 2004 to March 11, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from November 1984 
to November 2004.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  That rating decision, in part, granted service connection 
for exercise-induced asthma, and assigned a 10 percent rating, 
effective November 2004.  A July 2008 rating decision granted an 
increased disability rating of 30 percent for the Veteran's 
exercise-induced asthma, effective from March 2008.

The case was previously before the Board in October 2009, when it 
was remanded for medical review and recalculation of the 
pulmonary function test (PFT) results of record.  


FINDINGS OF FACT

1.  For the period of time from November 1, 2004 to March 11, 
2008, the medical evidence reveals that the Veteran's service-
connected exercise-induced asthma was manifested by FEV-1 of 74 
percent predicted and FEV-1/FVC of 63.7 percent.  

2.  For the period of time from November 1, 2004 to March 11, 
2008, the Veteran's service-connected exercise-induced asthma was 
not manifested by:  an FEV-1 of 55 percent predicted or less; an 
FEV-1/FVC of 55 percent or less; at least monthly visits to a 
physician for required care of exacerbations; or intermittent (at 
least three per year) courses of systemic (oral or parenteral) 
corticosteroids; or a requirement for any medication to treat his 
disability.  





CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no higher, for 
exercise-induced asthma are met effective November 1, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 20109; 38 C.F.R. §§ 
4.7, 4.96, 4.97, Diagnostic Code 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Pre-adjudication notice was provided to the Veteran in a letter 
dated August 2004 with respect to his claim for service 
connection for asthma.  In cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  

VA has obtained service treatment records, VA treatment records, 
assisted the Veteran in obtaining evidence, afforded the Veteran 
physical examinations, and afforded the Veteran the opportunity 
to present statements and evidence.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

The Veteran seeks entitlement to an initial disability rating in 
excess of 10 percent for exercise-induced asthma, for the period 
from November 1, 2004 to March 11, 2008.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous. 38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2.  
Consideration of the whole recorded history is necessary so that 
a rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Id.

Service connection has been granted for exercise-induced asthma.  
This disability is rated at a 10 percent disability rating for 
the period from November 1, 2004 to March 11, 2008 and at a 30 
percent disability rating thereafter.  

In June 2005 written statement in lieu of a VA Form 646, the 
Veteran's representative asserted that the pulmonary function 
test (PFT) percentages in the September 2004 examination report 
had been incorrectly calculated, and that correct calculation 
would reveal that the Veteran met the criteria for an increased 
disability rating for the period of time in question.  In June 
2007, the Board remanded the claim for examination of the Veteran 
and recalculation of the 2004 PFT results.  In a November 2008 
report, a VA physician recalculated some of the prior PFT 
results, but did not indicate a recalculated FEV-1 in a 
percentage form.  The Board remanded the case to obtain this 
calculation; a February 2010 response from a VA physician 
indicated that recalculation was not possible.  

The medical evidence reveals that the Veteran was diagnosed with 
exercise-induced asthma during active service.  In September 
2004, a VA examination of the Veteran was conducted.  The Veteran 
reported subjective complaints of shortness of breath, especially 
with exercise.  There was no indication that any medication was 
prescribed to treat the asthma.  PFT testing was conducted at 
this time; the results were:  Forced Expiratory Volume (FEV-1) of 
74 percent predicted.  The ration of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) was indicated as 
a numerical result without a percentage given.  The results for 
Diffusion Capacity of the Lung (DLCO) were not indicated.  

VA outpatient treatment records have been obtained.  There is no 
evidence showing that the Veteran has sought medical treatment 
for his symptoms of asthma or that he is prescribed any 
medication to treat asthma.  

In November 2008, a VA physician reviewed the medical evidence of 
record, including the September 2004 VA PFT results.  The 
physician specifically indicated that the FEV-1/FVC ratio should 
have been correctly calculated as being 63.7 percent predicted.  
The physician also indicated that this was consistent with prior 
PFT results contained in the service treatment records and dated 
in 2008, the prior year.  The physician note that the service 
treatment record PFTs dated in 2008 revealed FEV-1/FVC ratios of 
between 58 and 68 percent predicted.  

The Veteran's service-connected exercise-induced asthma is rated 
under Diagnostic Code 6602, which contemplates bronchial asthma.  
A 30 percent disability rating is warranted where PFTs show any 
of the following:  FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent; or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent disability rating contemplates PFTs that show any of the 
following:  FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 
to 55 percent; or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent disability rating is warranted 
where PFTs show any of the following:  FEV-1 less than 40 percent 
predicted, FEV-/FVC less than 40 percent; or more than one attack 
per week with episodes of respiratory failure, or where the use 
of systemic high dose corticosteroids or immuno-suppressive 
medications are required on a daily basis.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2010).

The evidence supports the assignment of a disability rating of 30 
percent for exercise-induced asthma, for the period from November 
1, 2004 to March 11, 2008.  The September 2004 VA PFT results, as 
properly calculated by a VA physician in November 2008, reveal 
that the Veteran's FEV-1/FVC is 63.7 percent predicted.  This 
meets the criteria for the assignment of a 30 percent disability 
rating.  Also, the properly calculated September 2004 PFT results 
are entirely consistent with the PFTs contained in the service 
treatment records, dated within the year prior to 2004, as well 
as the VA PFT results dated after.  Essentially all properly 
calculated PFT results of record indicate that the Veteran's 
service-connected asthma has been consistently at the disability 
level to warrant the assignment of a 30 percent disability rating 
from the dated of service connection on November 1, 2004 to the 
present.  

The evidence is against the assignment of a disability rating in 
excess of 30 percent for the Veteran's service-connected 
exercise-induced asthma.  There is no evidence that the Veteran 
has ever had a FEV-1 of 55 percent predicted or less, an FEV-
1/FVC of 55 percent or less, that he requires at least monthly 
visits to a physician for required care of exacerbations, 
intermittent (at least three per year) courses of systemic (oral 
or parenteral) corticosteroids, or that he requires any 
medication to treat his disability.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 30 percent for the Veteran's 
service-connected exercise-induced asthma; there is no doubt to 
be resolved and a disability rating in excess of 30 percent is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.97, 
Diagnostic Code 6602

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's service-connected exercise-induced asthma.  Higher 
schedular evaluations under the assigned diagnostic code are 
available upon a showing of additional symptomatology.  The 
evidence does not show any periods of hospitalization for 
treatment and there is no evidence that these disabilities result 
in any interference with employment.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required. See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).

Last, a claim for a total disability rating based on individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 
(2009) has been considered.  None of the VA examinations of 
record indicate that the Veteran is unemployable due to his 
service-connected disabilities.  Accordingly, consideration of 
TDIU pursuant to Rice is not warranted.  



ORDER

An initial disability rating of 30 percent, and no more, is 
granted for exercise-induced asthma, for the period from November 
1, 2004 to March 11, 2008, subject to the law and regulations 
governing the payment of monetary awards.  







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


